IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. PD-1539-07



                               ROBERT HUFFMAN, Appellant

                                                  v.

                                    THE STATE OF TEXAS

                    ON APPELLANT’S AND STATE’S PETITIONS
                         FOR DISCRETIONARY REVIEW
                     FROM THE FOURTH COURT OF APPEALS
                               BEXAR COUNTY

       J OHNSON, J., filed a concurring opinion.

                                          OPINION

       The offense of failure to stop and render aid is defined in TEX . TRANSP . CODE § 550.021(c).

By its terms, the statute requires that the operator of a vehicle that has been involved in an accident

to do at least two of the three listed acts: stay (TEX . TRANSP . CODE § 550.021(a)(1)) and remain

(TEX . TRANSP . CODE § 550.021(a)(3)), or return (TEX . TRANSP . CODE § 550.021(a)(2)) and remain

(TEX . TRANSP . CODE § 550.021(a)(3)). Therefore, leaving the scene is only part of the gravamen

of the offense; the operator must also remain at the scene.
                                                                                                    2

       “Remain” requires more than merely being present at the scene; the operator must be present

at the scene until the operator has complied with the mandates of TEX . TRANSP . CODE § 550.023,

including providing name, address, and insurance information, and providing assistance to injured

persons. An operator could stop at or return to the scene, yet still commit an offense under § 550.021

if, while staying at the scene, the operator refused to reveal the required information or made no

effort to assist any injured party or obtain medical assistance for such a person.

       With these comments, I join Judge Cochran’s concurring opinion and concur in the opinion

of the Court.

Filed: October 1, 2008
Publish